ORDER
PER CURIAM.
We find this Court has jurisdiction to construe what authority the Governor has to limit a special apportionment session mandated under article III, section 16(a), Florida Constitution, which directs:
Should that session adjourn without adopting such joint resolution, the governor by proclamation shall reconvene the legislature within thirty days in special apportionment session which shall not exceed thirty consecutive days, during which no other business shall be transacted, and it shall be the mandatory duty of the legislature to adopt a joint resolution of apportionment.
We find the intent and purpose of the constitutional provision requires the Governor to reconvene the legislature in a special legislative apportionment session for a period of thirty days. We find that the Governor has no authority to limit the apportionment session to less than thirty consecutive days and his only discretion is to determine when the period will commence within thirty days after the regular session adjourns.
We conclude the call of the Governor made on March 25, 1982 for three days is contrary to this interpretation and is therefore invalid.
We assume that the Governor as the chief executive officer will perform his constitutional duty and proceed to call the legislature within thirty days from the adjournment of the regular legislative session as extended into a special apportionment session for thirty consecutive days in accordance with article III, section 16(a). We withhold the issuance of any formal process in full confidence that the Governor will perform his duty as required by the Constitution in accordance with this order. A full opinion will follow, 412 So.2d 360.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ALDERMAN, McDONALD, and EHRLICH, JJ., concur.
BOYD, J., dissents.